MAYER, District Judge
(after stating the facts as above). The application is to modify an order appointing an ancillary receiver of the •Chicago, Rock Island & Pacific Railway Company. The order was made by another judge, but this application has been referred by him to me.
The order is not to be construed as preventing the prosecution of the Hidden actions in the New York Supreme Court and the obtaining of such relief therein as may be lawful and proper, and I need not now speculate as to the effect of possible judgments on property in the possession of a receiver appointed by this court. The original order herein made was properly made, and I see no cause for or need of modification.
Motion denied, and settle order on one day’s notice.